Citation Nr: 1635653	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from November 1986 to March 1987 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran and her husband testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2014. A transcript of the hearing is associated with the claims files.

A July 2015 Board decision denied the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability and service connection for tinnitus. A July 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a July 2016 Joint Motion for Partial Remand, vacating and remanding that portion of the July 2015 Board decision that denied entitlement to service connection for a bilateral hearing loss disability and tinnitus. As such, the issues of service connection for a bilateral hearing loss disability and tinnitus are again before the Board.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSION OF LAW

Tinnitus was incurred during wartime service. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of service connection for tinnitus, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

Generally, to establish a right to compensation for a present disability a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in-service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

On February 9, 2015, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus was a disease, rather than merely a symptom and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system." See Fountain v. McDonald, 27 Vet. App. 258 (2015). As the Court held tinnitus to be a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation"). Thus, as the Veteran is competent to identify the disorder, to include the onset of the disorder and the continuity of it over the years, the Board must consider whether she is credible in her assertions. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.  

The Veteran contends that her tinnitus is a result of in-service noise exposure and began in-service. The Veteran reports as a motor vehicle operator she was exposed to loud exhaust, and generators running without ear protection. See September 2014 video conference hearing transcript, page 6. Further, the Veteran and her husband, a fellow Veteran testified that she was exposed to explosions, nearby mortar explosions and lots of gunfire. See September 2014 video conference hearing transcript. The Veteran has consistently stated she has tinnitus, which she is competent to report.  

The Veteran had wartime service, and it has not been claimed that the disability was incurred while engaging in combat, therefore the provisions of 38 U.S.C.A. § 1154(b) are not applicable. 

In review of the Veteran's service treatment records, at separation a report of medical examination in April 1994 noted a normal clinical evaluation. See April 12, 1991 Report of Medical Examination. The Veteran has reported in-service she was subjected to hazardous noise as a motor vehicle operator. The Veteran's DD 214 confirms her military occupational specialty (MOS) was a motor transportation operator and she had service in South West Asia in support of Operation Desert Shield/Desert Storm from January 1991 to May 1991. See DD 214.  As such, the Board concedes in-service noise exposure. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Next, turning to the medical evidence, the Veteran was afforded a VA examination in January 2012.The examiner noted that the Veteran had a diagnosis of bilateral sensorineural  hearing loss and tinnitus, and it was at least as likely as not that her symptoms of tinnitus were associated with her hearing loss. See January 2012 VA examination. The examiner noted the Veteran's hearing loss was less likely than not caused by or a result of her active service.  The Veteran noted her tinnitus began approximately 20 years earlier. Id.  

The Veteran was afforded a second VA examination in February 2014. The examiner noted the Veteran's noise exposure in-service and attributed her tinnitus to her hearing loss, which was found to be less likely than not a result of in-service noise exposure. See February 2014 VA examination. The Veteran reported constant bilateral tinnitus, and noted it began a long time ago. Id. 

However, the examiners both failed to consider the Veteran's lay statements that note experiencing ringing in her ears in-service and since service. 

The Board notes, that the Veteran reported in the February 2014 VA examination that her tinnitus began many years ago; however she was unsure of the exact onset. Previously, in the January 2012 VA examination, the Veteran reported onset of tinnitus was approximately 20 years earlier.  However, the Board does not consider this fatal to the Veteran's claim as to continuity. The Veteran has consistently reported experiencing tinnitus for a long period of time. Further, in January 2012, the Veteran reported onset of her tinnitus was approximately 20 years ago which would be approximately 1992, soon after the Veteran separated from active service in May 1991. Further, in September 2014 testimony, the Veteran provided additional information regarding the onset of her tinnitus, which she clarified began in service but she did not seek treatment for such she just continued to live with the ringing in her ears, unaware this was a symptom of tinnitus. See September 2014 video conference hearing transcript page 6.

The Board finds that service connection is warranted for tinnitus. As previously noted, the Veteran's in-service noise exposure is not in dispute. The Board notes there is both favorable and unfavorable evidence regarding onset of the Veteran's tinnitus and finds that there is no evidence in the record to suggest that the Veteran's account that her tinnitus manifested in and has been continuous since service is not credible. 
Nonetheless, the Veteran's competent and credible statements thus provide a nexus linking her current tinnitus and her in-service noise exposure. The VA examiners findings that the Veteran's tinnitus is unrelated to her noise exposure in-service were inconsistent with the evidence of record and failed to address the Veteran's credible lay statements attesting to the onset of tinnitus during service. 

In conclusion, resolving reasonable doubt in the Veteran's favor, the Board finds it is at least as likely as not that the Veteran's tinnitus had clinical onset following her noise exposure in service. Thus, service connection is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran contends her current bilateral hearing loss disability is a result of in-service noise exposure. Specifically while working as a motor vehicle operator the Veteran contends she was exposed to hazardous noise which resulted in her current hearing loss. The Board finds a remand is warranted for a supplemental VA opinion. 

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided VA examinations in January 2012 and February 2014. However, the examiner failed to take into account the Veteran's lay statements regarding her noise exposure in-service and ongoing symptoms of hearing loss since service. As discussed above, the Veteran's DD 214 reflects that she was a motor vehicle operator, and as a result noise exposure is conceded. 

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the VA audiologist who provided the February 2014 examination report for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder, and all prior opinions provided. The examiner must provide an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that any current bilateral hearing loss disability is etiologically related to in-service noise exposure?

Attention is directed to the Veteran's lay statements and September 2014 testimony that her hearing loss began in-service and has continued since. See Virtual VA, Hearing Transcript, receipt date October 17, 2014, page 6.  The examiner should explain the significance, if any, of any shifts of hearing acuity during service or, if there were no shifts, the significance thereof. 

The examiner must provide a rationale for the opinion expressed. In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.

2. Thereafter, the RO/AMC should undertake any additional development action deemed warranted and readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


